Name: Commission Implementing Regulation (EU) NoÃ 238/2011 of 11Ã March 2011 entering a name in the register of protected designations of origin and protected geographical indications (ZÃ ¡zrivskÃ ½ korbÃ ¡Ã ik (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  processed agricultural produce;  Europe;  production;  marketing;  agricultural structures and production
 Date Published: nan

 12.3.2011 EN Official Journal of the European Union L 66/9 COMMISSION IMPLEMENTING REGULATION (EU) No 238/2011 of 11 March 2011 entering a name in the register of protected designations of origin and protected geographical indications (ZÃ ¡zrivskÃ ½ korbÃ ¡Ã ik (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, Slovakias application to register the name ZÃ ¡zrivskÃ ½ korbÃ ¡Ã ik was published in the Official Journal of the European Union (2). (2) As no statement of objection pursuant to Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, that name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 188, 13.7.2010, p. 20. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses SLOVAKIA ZÃ ¡zrivskÃ ½ korbÃ ¡Ã ik (PGI)